Citation Nr: 0928781	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain, numbness and tingling of the left arm and 
hand, to include carpel tunnel syndrome (claimed as 
peripheral neuropathy of the left arm and hand), as secondary 
to the service-connected left shoulder dislocation, 
postoperative.

2.  Entitlement to service connection for residuals of a neck 
injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Columbia, South Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in January 2008.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in April 2008 
and August 2008 for further development.  

The Board notes that the Veteran has raised the issue of 
entitlement to service connection for degenerative joint 
disease in the left arm, to include as secondary to the 
service-connected left shoulder dislocation, postoperative.  
As this claim has not been adjudicated by the RO, it is not 
in appellate status and is therefore referred to the RO for 
appropriate development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection disability manifested by pain, numbness 
and tingling of the left arm and hand, including carpel 
tunnel syndrome (claimed as peripheral neuropathy of the left 
arm and hand), as secondary to the service-connected left 
shoulder dislocation, postoperative.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  For the 
reasons discussed below, the Board also finds it necessary to 
remand the issue of service connection for a neck disability.  

The service treatment records reflect that the Veteran was 
treated for a left shoulder injury with chronic dislocation 
and subluxation on several occasions, for which he ultimately 
underwent surgery.  A November 1984 neurological examination 
following the surgery showed the left shoulder to be intact 
with only a mild decreased sensation in the incisional area.  
The separation examination reports reveals that the Veteran 
had a post-operative left shoulder with residual limited 
range of motion, some pain and disability.

Private medical records from October 2002 to September 2006 
reflect that the Veteran received treatment for chronic left 
shoulder pain, a frozen shoulder, adhesive capsulitis, a 
possible tear of the rotator cuff, and for left shoulder 
strain versus arthritis with a history of partial 
dislocation.

VA outpatient treatment reports from March 2005 to November 
2006 reflect that the Veteran was treated for and diagnosed 
with left shoulder problems, including: chronic left shoulder 
pain, status post Bristow procedure, secondary to 
dislocation, frozen shoulder and degenerative joint disease; 
left shoulder pain, status post dislocation and open 
reduction internal fixation; degenerative joint disease; 
frozen shoulder; and chronic left shoulder and chest wall 
pain, neuropathic in origin.  

In response to indications of neurological findings in the 
left arm, magnetic resonance imaging (MRI) testing of the 
cervical spine and brain and for an electromyograph (EMG) and 
a nerve conduction velocity (NCV) was performed in January 
2006.  A February 2006 VA outpatient record reflects that the 
results of the MRI of the cervical spine revealed evidence of 
an old injury, which may have been a slight cord compression 
in the past and led to the abnormal upper extremity reflexes 
seen upon examination; that the results of the MRI of the 
brain, EMG and NCV testing were normal; and that the VA 
physician believed that the Veteran's symptoms of pain were 
largely due to strain of the musculature of the scapula and 
of the left pectoral girdle in general.  

In a May 2006 VA neurology follow-up, the VA physician 
believed that the MRI of the neck revealed residuals of an 
old neck injury that may have been sustained in the Veteran's 
original accident, which as likely as not contributed to the 
subsequent dysfunction of the shoulder, leading to surgical 
repair of chronic dislocation.  Also, this physician 
concluded that the Veteran had no continued neurological 
condition, no insult to peripheral nerves, no sign of a 
radicular lesion, old or current, and that he appeared to 
have a chronically painful shoulder that was perhaps 
connected with fixation of the glenohumeral joint.

In August 1986, April 1988, September 2005, and December 2006 
VA examinations, the Veteran was variously diagnosed with 
disabilities of the left shoulder, however, no findings of a 
neurological disorder or disability manifested by pain, 
numbness and tingling of the left arm and hand was found.  

In a report of VA examination (of the left shoulder joint) 
dated March 2006, the Veteran was diagnosed with a left 
shoulder dislocation with surgical repair and degenerative 
joint disease of the left shoulder as a residual to the left 
shoulder dislocation and surgical repair.  Degenerative joint 
disease was found to be at least as likely as not a residual 
or secondary disability of the in-service event or the 
service connected left shoulder.  Based upon a neurological 
examination and a review of the January 2006 MRI (brain and 
cervical spine), EMG and NCV studies, two VA examiners 
concluded there was no evidence of a primary neurologic 
disorder or a peripheral neuropathy.

During the VA examination (of the hands, thumbs and fingers) 
in March 2006, to include review of the January 2006 EMG and 
MRI of the cervical spine, the VA examiner ultimately 
observed that the objective data did not support a diagnosis 
for the left hand as a residual of his service-connected left 
shoulder condition.  This VA examiner also concluded that the 
Veteran's complaints of left hand neuropathy were less likely 
than not a residual or secondary disability of the in-service 
event or of the left shoulder, explaining that the EMG and 
the cervical spine MRI were negative, showing no peripheral 
nerve involvement.

A May 2008 VA examination found no evidence of any nerve 
impairment as reflected in a normal EMG and MRI, which the 
examiner reported did not show findings other than would be 
expected in a person at this age as there was no evidence of 
any injury in the MRI, but rather age related degenerative 
changes and thus one could not opine without resorting to 
mere speculation that the changes seen on the MRI of the 
cervical spine have any significance other than age.  Thus, 
the examiner concluded that the Veteran's chronic pain 
syndrome did not lie in the nerve injury but rather in the 
adhesive capsulitis of his left upper extremity.  

In a January 2009 VA examination of the cervical spine, the 
Veteran was diagnosed with cervical degenerative disc disease 
with some clinical evidence of left cervical radiculopathy.  
The VA examiner noted that the previous neurological 
examination suggested the presence of an abnormal reflex in 
his hand and left foot, which could not reproduced on 
subsequent examinations and the current examination continued 
to show no clear pattern of radiculopathy, myelopathy or 
encephalopathy.  The examiner requested to repeat the 
Veteran's EMG specifically to determine if there is any 
evidence for a C6-7 or C5-6 nerve root imgingement from 
cervical osteoarthritis.  The results of repeat EMG and NCV 
testing of the left upper extremity in January 2009 were 
suggestive of mild to moderate severity carpel tunnel 
syndrome.  It appears, however, that the January 2009 VA 
examiner did not have the opportunity to review the results 
and formulate a conclusion based upon these new findings.  

As the Veteran is entitled to a full and complete VA 
examination based upon the entire evidence of record, the 
Board finds that this case must be remanded for the January 
2009 VA examiner to review the January 2009 EMG and NCV 
findings, which now indicate the presence of carpel tunnel 
syndrome where no prior neurological disorder had been found.  

In April 2008 and August 2008 decisions, the Board found that 
a claim for service connection for residuals of a neck injury 
had been reasonably raised from the record.

The April 2008 remand instructed the agency of original 
jurisdiction (AOJ) to adjudicate the issue of entitlement to 
service connection for residuals of a neck injury, to provide 
the Veteran with written notice of the determination, and to 
provide the Veteran notice of his rights of appeal.  

The August 2008 remand found that, while the AOJ issued a 
Supplemental Statement of the Case (SSOC) denying service 
connection for residuals of a neck injury, AOJ did not inform 
the Veteran of his appellate rights.  Instead, the AOJ used 
the SSOC to announce the decision on an issue not previously 
addressed in the initial Statement of the Case or any 
previous SSOC, which constitutes an impermissible use of the 
SSOC under 38 C.F.R. § 19.31(a) (2008).  Despite the April 
2008 and August 2008 remands, the AOJ has not provided the 
Veteran notice of his appellate rights.  

Consequently, the issue of entitlement to service connection 
for residuals of a neck injury must be remanded to the AOJ 
for the purpose of providing the Veteran with a formal rating 
decision on the issue and thereafter, the Veteran should be 
provided with a notice of the rating decision, including an 
explanation of the reasons and bases for the decision, as 
well as a notice of his appellate rights.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is asked to contact the VA 
Medical Center at Columbia, South 
Carolina, and obtain and associate with 
the claims file a complete copy of 
Electromyography and Nerve Conduction 
Study of the Veteran's left upper 
extremity that was performed on January 
22, 2009.

2.  The RO/AMC should send the entire 
claims file to the VA examiner (W.L.B., 
M.D.) who conducted the Peripheral Nerves 
Evaluation in January 2009, if available.  
If this examiner is not available, then 
another VA examiner with appropriate 
specialty should be obtained.  The 
examiner should be asked to review the 
claims file and comment on the clinical 
and diagnostic data contained in the 
January 2009 Electromyography and Nerve 
Conduction Study.  Based on review of the 
entire claims file, the examiner is asked 
to address the following questions:

(a).  Has the Veteran developed a 
presently existing disability manifested 
by pain, numbness and tingling of the 
left arm and hand, to include peripheral 
neuropathy, including left carpal tunnel 
syndrome?  If so, please specify the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has developed a disability 
manifested by pain, numbness and tingling 
of the left arm and hand, to include 
peripheral neuropathy, including left 
carpal tunnel syndrome, please address 
the following:  (1) is it at least as 
likely as not that such condition had its 
onset during service or was otherwise 
caused by any incident that occurred 
during service; or, (2) is it at least as 
likely as not that such condition was 
caused or aggravated by the Veteran's 
service-connected postoperative left 
shoulder dislocation?  In making the 
assessment in this case, the examiner is 
asked to comment on the Veteran's service 
treatment records, the post-service VA 
and private medical records and 
diagnostic tests (X-rays, MRI, EMG and 
NCV) from 2002 to 2006, the opinions 
contained the reports of VA examination 
dated March 2006, May 2006, December 
2006, May 2008, and January 2009, and EMG 
and NCV study dated January 2009.

All examination findings and a complete 
rationale for all opinions expressed and 
conclusions reached should be reported in 
detail.

3.  The RO/AMC should provide the Veteran 
with a formal rating decision on the 
issue of service connection for residuals 
of a neck injury, to include an 
explanation of the reasons and bases for 
the decision.

4.  The RO/AMC should send the Veteran 
and his representative written notice of 
the formal rating decision issued for the 
claim of entitlement to service 
connection for residuals of a neck 
injury, and a written notice of his 
appellate rights.  See 38 U.S.C.A. § 7105 
(West 2002).  The Veteran and his 
representative are to be informed that 
the issue concerning service connection 
for residuals of a neck injury will be 
returned to the Board only if the Veteran 
initiates an appeal by filing a notice of 
disagreement and, following the issuance 
of a statement of the case, completes the 
appeal by filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.

5.  After the development requested above 
has been completed to the extent 
possible, and after the giving the 
Veteran the full opportunity to 
supplement the record if desired, RO/AMC 
should review the claims file and 
readjudicate the issue of entitlement to 
service connection for a disability 
manifested by pain, numbness and tingling 
of the left arm and hand, to include 
carpel tunnel syndrome (claimed as 
peripheral neuropathy of the left arm and 
hand).

If the benefits sought on appeal remains denied, or if a 
timely notice of disagreement is received with respect to any 
other additional issue raised on behalf of the Veteran, the 
RO/AMC should furnish a Statement of the Case and/or a 
Supplemental Statement of the Case on all issues in appellate 
status, and the Veteran and his representative, if any, 
should be given the opportunity to respond in accordance with 
applicable statutes and regulations.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

